Citation Nr: 0412469	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right inguinal 
hernia.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for color blindness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1953 to January 
1955.  He also served in the United States Armed Forces from 
January 1955 to May 1956, which service resulted in a 
dishonorable discharge and is not creditable service for 
Department of Veterans Affairs benefits purposes.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2003, a videoconference hearing was conducted from 
the RO in Waco, Texas, before the undersigned Veterans Law 
Judge.  


FINDINGS OF FACT

1.  A Board decision in April 2001 denied service connection 
for hypertension, a right inguinal hernia, and color 
blindness.  The veteran was notified of that decision.  

2.  Evidence added to the record since April 2001 concerning 
hypertension is either duplicative or cumulative of evidence 
previously of record and considered by the Board.  

3.  Evidence added to the record since April 2001 concerning 
a right inguinal hernia is either duplicative or cumulative 
of evidence that was previously submitted and considered by 
the Board.  

4.  Evidence added to the record since April 2001 concerning 
color blindness is duplicative of evidence that was 
previously submitted and considered by the Board.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 2001 Board decision, 
which denied the veteran's claim for service connection for 
hypertension, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2003).  

2.  Evidence received since the April 2001 Board decision, 
which denied the veteran's claim for service connection for a 
right inguinal hernia, is not new and material and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2003).  

3.  Evidence received since the April 2001 Board decision, 
which denied the veteran's claim for service connection for 
color blindness, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
May 2002 rating decision, August 2002 statement of the case, 
and April 2003 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in January 2002, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured VA and private medical 
records.  As discussed in detail below, the Board finds that 
the evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there is no defect with respect to 
the timing of the VCAA notice, inasmuch as the VCAA notice 
letter was mailed to the veteran prior to the RO's 
consideration of his application to reopen his previously 
denied claims.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

Although the RO's notice letter did not contain the specific 
language regarding the fourth element cited by the Court in 
Pelegrini, the letter did instruct the veteran to tell the RO 
about any additional information or evidence for which he 
wanted assistance in obtaining and to send "the information 
we need as soon as possible."  He was also advised that 
"It's still your responsibility to support your claim with 
appropriate evidence," and that, "If you do not have any 
additional medical evidence to provide to support your 
claim," he should sign and return that portion of the RO's 
letter.  Further, the veteran is no stranger to the VA 
adjudication process.  His claims as to the three issues 
considered herein were previously denied by the RO twice and 
also by the Board as recently as April 2001, at which times 
he was apprised of the information and evidence that was 
needed to substantiate his claims.  

Under the circumstances set forth above, considering the 
multiple times his claims have been reviewed by the RO and 
the Board and the multiple occasions that he has communicated 
with VA regarding his claims, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claim and that he has had ample opportunity 
to present evidence and argument in support of his appeal.  
He has not identified any evidence not already of record.  
His representative has requested that the appeal be forwarded 
to the Board and considered based on the evidence that is 
currently of record.  Therefore, not withstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

A claim disallowed by the Board is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a three-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2003).  

The record shows that the RO first denied service connection 
for hypertension, a right inguinal hernia, and color 
blindness in November 1986.  In August 1996, the RO 
determined that new and material evidence had not been 
presented to reopen the veteran's claims.  He was notified of 
both of those decisions.  In April 2001, the Board found that 
new and material evidence had been received since the last 
denial, but the Board denied all three claims after 
considering all of the evidence of record.  The veteran was 
notified of the Board's decision.  

The record shows that, prior to the Board's 2001 decision, 
and despite multiple search requests, the RO had been unable 
to locate any of the veteran's service medical records; the 
records are presumed to have been destroyed in the 1973 fire 
at the National Personnel Records Center.  A search of daily 
reports for the veteran's unit and the patient reports for 
the Ft. Hood hospital disclosed, however, that he was 
hospitalized from June 22 to July 2, 1953, but that no 
diagnosis or injury was recorded.  The patient roster 
indicated that he was admitted to the G.U. service.  The 
veteran asserted that that reference was evidence of his 
having been treated for a hernia.  

The evidence that was of record prior to the April 2001 Board 
decision showed that, lacking the report of an enlistment 
examination showing hypertension, a right inguinal hernia, 
and color blindness, the veteran was presumed to have been in 
sound condition at that time, despite his later statements 
that those conditions had been present prior to service.  He 
reported that he had been treated during service in the 1950s 
for a swelling in his groin, although he was never told what 
caused the swelling.  He had also reported that he was denied 
employment in 1964 due to three conditions and that he first 
received treatment for the hernia and high blood pressure in 
1981.  VA treatment records showed that the veteran received 
treatment for a right inguinal hernia and hypertension 
beginning in February 1995, including surgical correction of 
the hernia in October 1995.  In September 1995, he reported 
having had the hernia for 20 years.  

Many of the veteran's statements regarding the disabilities 
have been contradictory.  He reported in a May 1997 letter 
that physicians had told him that he was born with the 
hernia, and he asserted that the problem had been aggravated 
by service.  He testified at a personal hearing in November 
1998 that he received medication for hypertension when he was 
hospitalized in 1953, and that the doctor told him that his 
blood pressure was high.  He later stated that he had high 
blood pressure when he entered service.  The veteran also 
testified that the groin swelling was treated with ice packs 
and leg elevation, that the physician in 1953 did not refer 
to the groin swelling as a hernia, and that he did not know 
what the problem was.  He stated, however, that the swelling 
occurred after heavy lifting.  The veteran testified at 
another personal hearing that he had taken medication for 
hypertension since 1968.  He stated that a physician had told 
him that the hypertension had started a long time previously, 
that he initially found out that he had hypertension when he 
was prevented from getting a job in 1964, and that he was 
initially told that he had color blindness in 1986.  

Private and VA treatment records and VA examination reports 
dated from November 1993 to March 1997 reflect diagnoses 
including presbyopia, hereditary color blindness, essential 
hypertension, and a postoperative right inguinal hernia.  No 
examiner indicated a date of onset for any of the 
disabilities.  

Records submitted in conjunction with the veteran's current 
appeal include duplicate copies of VA treatment records dated 
in 1986 and records of private treatment dated from February 
1999 to February 2003, as well as the report of a private 
examination in February 2003.  The private treatment records 
reflect diagnoses including hypertension, urinary tract 
infection, benign prostatic hypertrophy, degenerative joint 
disease, migraine headaches, and history of seizures.  No 
examiner commented as to the date of onset of any of those 
disorders.  The private physician in February 2003 noted that 
the veteran had been treated for systemic hypertension for 10 
to 15 years.  His only surgery had been two hernia repairs.  
That physician did not mention color blindness, nor did he 
comment further on the date of onset of any of the conditions 
or their relationship to service.  

The veteran testified at a videoconference hearing in July 
2003.  He stated that he was first diagnosed with 
hypertension in 1964 and that he left service in 1966.  He 
indicated that he was treated for hypertension and the right 
inguinal hernia during service and that, after service, he 
had fainting spells which he did not relate to hypertension, 
because he didn't go to the doctor.  The veteran testified 
that he "guessed" he had always had color blindness, 
although he didn't know for sure.  

Hypertension 

The evidence that has been added to the record since the 
April 2001 Board decision concerning hypertension consists of 
either duplicate treatment records from 1986 or recent 
treatment records showing treatment for the disorder, and the 
veteran's hearing testimony and statements that he had 
hypertension during service.  The treatment records are 
either duplicates of records that had previously been 
submitted or are new, but show nothing more than the presence 
of and treatment for hypertension many years after the 
veteran's separation form service.  The veteran's hearing 
testimony provides no new information regarding his 
hypertension.  Although the testimony must be taken as 
factual, for purposes of determining whether the evidence is 
material, his statements do not provide any evidence that 
hypertension was present during service or within one year 
after his separation from service.  Moreover, as noted above, 
his lay assertions of medical causation or diagnosis do not 
constitute credible evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

No competent evidence showing that the veteran had 
hypertension during service or within one year after service 
or that his current hypertension is otherwise due to service 
has been added to the record since April 2001.  

The Board's April 2001 decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

The Board finds that all of the evidence submitted since 
April 2001 is either duplicative or cumulative of evidence 
that was previously submitted and considered by the Board.  
None of the additional evidence provides any new information 
as to the presence of hypertension during service or within 
one year after the veteran's separation from service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for hypertension.  

Right inguinal hernia

The evidence added to the record since April 2001 concerning 
a right inguinal hernia consists of recent treatment records 
noting that the veteran had previously undergone two hernia 
repairs and his own hearing testimony to the effect that he 
was treated for the hernia during service.  Although the 
treatment reports were not previously of record, they provide 
no new information regarding the veteran's right inguinal 
hernia..  Specifically, they do not provide any evidence 
tending to show that the hernia was first manifest during 
service.  The veteran's hearing testimony is essentially a 
reiteration of his previous testimony and statements and, 
nevertheless, does not constitute competent evidence that he 
was in fact treated for a hernia during service.  

The Board's April 2001 decision denying service connection 
for a right inguinal hernia is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

The Board finds that all of the evidence submitted since 
April 2001 is either duplicative or cumulative of evidence 
that was previously submitted and considered by the Board.  
None of the additional evidence provides any new information 
to the effect that the right inguinal hernia was first 
manifest during service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for a right inguinal hernia.  

Color blindness

The record does not indicate whether the veteran's color 
blindness is a congenital defect or an inherited disease.  
See VAOPGCPREC 82-90 (congenital defects are not disabilities 
for which service connection may be granted).  Nevertheless, 
no additional medical evidence regarding the veteran's color 
blindness has been added to the record since April 2001.  The 
veteran's hearing testimony to the effect that he "guessed" 
he had always had color blindness is duplicative of his 
earlier statements and testimony, too speculative to 
constitute meaningful evidence, and, regardless, is not 
competent evidence as to the date of onset or diagnosis of 
color blindness during service.  

The Board's April 2001 decision denying service connection 
for color blindness is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

The Board finds that all of the evidence submitted since 
April 2001 is duplicative of evidence that was previously 
submitted and considered by the Board.  None of the 
additional evidence provides any new information to the 
effect that color blindness is an inherited disease that was 
first manifest during service.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for color blindness.  


ORDER

In the absence of new and material evidence, the veteran's 
application to reopen his claim for service connection for 
hypertension is denied.  

In the absence of new and material evidence, the veteran's 
application to reopen his claim for service connection for a 
right inguinal hernia is denied.  

In the absence of new and material evidence, the veteran's 
application to reopen his claim for service connection for 
color blindness is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



